Citation Nr: 0609110	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  97-13 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of a pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 decision by the RO in New York, 
New York that denied an increase in a noncompensable rating 
for service-connected residuals of a pilonidal cystectomy.  A 
personal hearing was held before an RO hearing officer in 
January 1998.  In January 2005, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

As noted in the January 2005 Board remand, the veteran has 
raised claims for service connection for a psychiatric 
disorder and penile dysfunction as secondary to his service-
connected residuals of a pilonidal cystectomy.  These issues 
were referred to the RO for appropriate action in January 
2005, and it does not appear that the RO has addressed these 
issues.  Accordingly, the issues are again referred to the RO 
for appropriate action.

Additionally, during the course of this appeal, the veteran 
has raised an application to reopen previously denied claims 
for service connection for a low back disability and post-
traumatic stress disorder (PTSD).  As these issues are not 
currently in appellate status they are referred to the RO for 
appropriate action.


FINDING OF FACT

The service-connected residuals of a pilonidal cystectomy are 
manifested by a well-healed surgical scar in the sacral area 
measuring 4 centimeters by 1/2 centimeter, which is superficial 
and tender on examination.

CONCLUSION OF LAW

The criteria for a 10 percent rating for service-connected 
residuals of a pilonidal cystectomy are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Code 7804 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

In this case, in letters dated in May 2003 and January 2005, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
was relevant to the claim.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as the January 1997 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in June 1998, January 2004, and October 2005.  These 
documents provided him with notice of the law and governing 
regulations, including the rating criteria for establishing a 
higher evaluation for the service-connected disability.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf, and 
the reasons for the determinations made on his claims.  These 
documents, in essence, informed the veteran that he did not 
have evidence to support an increased rating, and told him 
what was needed to achieve the benefit he was seeking.

The Board finds that the May 2003 and January 2005 letter, 
when coupled with the rating decision and the SOC and SSOCs, 
adequately advised the veteran of what was necessary to 
establish entitlement to an increased rating, as well as the 
distribution of duties in obtaining pertinent evidence.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In other words, a reasonable person 
could be expected to understand from the notice provided what 
was needed with regard to his claim.  Mayfield, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, the veteran's lay statements 
and testimony, and service personnel records.    

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his service-connected residuals of 
a pilonidal cystectomy are more disabling than currently 
evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  When the requirements for a 
compensable rating of a diagnostic code are not shown, a 0 
percent rating is to be assigned.  38 C.F.R. 
§ 4.31 (2005).

Service medical records reflect that in January 1969, the 
veteran was treated for an infected pilonidal sinus.  He was 
hospitalized for 20 days and underwent extensive incision and 
drainage of the abscess and unroofing of the sinus.  
Subsequent conservative treatment led to progressive closure.  
He was discharged to duty.  Service medical records are 
negative for a fall from a helicopter.

In a February 1972 rating decision, the RO established 
service connection for a pilonidal sinus, rated 
noncompensable.  This rating has remained in effect to the 
present, and the RO has recharacterized the disability as 
residuals of a pilonidal cystectomy.

VA medical records dated in August 1996 reflect that the 
veteran was treated for a perirectal abscess.  He refused 
surgical treatment, and was prescribed antibiotic medication.  
Three days later his abscess was noted to be improving.

In August 1996, the veteran filed a claim for an increased 
rating for his service-connected residuals of a pilonidal 
cystectomy.

At a September 1996 VA skin and scars examination, the 
veteran reported that he had recurring perianal abscesses.  
On examination, there was a 2-inch scar at the gluteal crease 
region, at the site of his prior pilonidal cyst removal.  
There was mild erythema to the scar line of the distal 1/2-
inch.  There was no spreading erythema from that region and 
no tenderness to this region on distracted palpation.  The 
examiner indicated that the veteran's former perirectal 
abscess had cleared without any obvious difficulty, and the 
anal area, which was quite significantly distant from the 
pilonidal cyst scar, appeared normal.  The diagnostic 
impression was a pilonidal cyst scar at the gluteal fold area 
with mild erythema of the scar at the anal 1/2-inch.  There was 
no local tenderness to palpation and no surrounding edema.  
There were no surrounding evident abscesses or fistula.  The 
examiner stated that the veteran undoubtedly had a recent 
perirectal abscess.

At a January 1998 RO hearing, the veteran testified that he 
did not have draining from his pilonidal cyst, and that the 
scar was tender to the touch.  He also complained of low back 
pain.  He denied recent treatment for his residuals of 
a pilonidal cystectomy.

The Board notes that VA medical records reflect ongoing 
treatment for an orthopedic low back disability, including 
degenerative disc disease of the lumbosacral spine.  In this 
regard, the Board notes that the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. § 4.14 (2005).  Hence, symptoms of the 
veteran's non-service-connected low back disability will not 
be considered when evaluating his service-connected residuals 
of a pilonidal cystectomy.

Recent medical records are negative for treatment of 
residuals of a pilonidal cystectomy.

At a May 2005 VA scar examination, the veteran gave a history 
of a 40-foot fall from a helicopter onto his low back and 
buttocks during service, and said that about a month 
afterward, he had a pilonidal cyst infection in the sacral 
area due to his trauma.  He complained of pain in the area of 
his surgery, as well as low back and pelvic pain.  On 
examination, there was a single scar in the sacral area, 
which measured about 4 centimeters in length and 1/2-centimeter 
in width.  There was mild tenderness over the scar area while 
palpated.  There were no adhesions to underlying tissue, the 
texture of the skin was normal, there was no ulceration or 
breakdown of the skin, and there was no elevation of the 
scar.  There was mild depression of the scar, which the 
examiner indicated was typical for a healed surgical scar.  
The scar showed no signs of inflammation, edema, or keloid 
formation.  The scar was the color of normal skin.  There was 
no induration or inflexibility of the skin in the area of the 
scar, and there was no motion or other limitation of function 
caused by the scar.  The diagnosis was a well-healed surgical 
scar measuring 4 centimeters by 1/2 centimeter, resulting from 
wound debridement with pilonidal cyst repair.  The examiner 
stated, "In my opinion, the pain the veteran has sustained 
in the sacral area could be related to the surgery of 
pilonidal cyst repair with wound debridement, but the scar 
itself hardly could cause the pain of the lower back, pelvis, 
and the legs.  The scar itself is unlikely to cause the above 
complaints."

Finally, the Board notes that although the May 2005 VA 
examiner stated that the veteran's sacral pain "could be" 
related to his in-service pilonidal cystectomy, he also 
opined that the veteran's back pain was not due to his 
residual scar.  The weight of the medical evidence 
demonstrates that the veteran has significant back pain due 
to orthopedic disabilities, and there is no medical evidence 
affirmatively linking any back pain with the service-
connected residuals of a pilonidal cystectomy.  Hence the 
veteran's low back pain may not be considered when rating the 
service-connected residuals of a pilonidal cystectomy.  
38 C.F.R. § 4.14 (2005).

The RO has rated the veteran's residuals of a pilonidal 
cystectomy as noncompensable under Diagnostic Code 7805, 
pertaining to scars.

The rating criteria for scars were revised, effective August 
30, 2002.  See 67 Fed. Reg. 49590 (2002); 38 C.F.R. § 4.118 
(2005).  Thus, the old criteria apply to the period before 
and after August 30, 2002, while the new criteria are 
applicable only to the period beginning on August 30, 2002.  
Kuzma v. Principi, 16 Vet. App. 140 (2002); VAOPGCPREC 3-
2000.

The old criteria, in effect prior to August 30, 2002, 
provided a maximum 10 percent rating is warranted for 
superficial poorly nourished scars with repeated ulcerations.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  A maximum 10 
percent rating is also warranted for superficial scars which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Scars may be rated based on 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's residuals of pilonidal cystectomy more 
nearly approximate a 10 percent rating under either the old 
or new criteria of Diagnostic Code 7804, as the most recent 
VA examination shows that the scar is superficial and tender 
to palpation.  See 38 C.F.R. § 4.7.  There is no functional 
impairment as would warrant consideration of an even higher 
rating under the old or new criteria of Diagnostic Code 7805.  
A higher 20 percent rating is not warranted under the new 
version of Diagnostic Code 7801, as the scar is not deep and 
does not cover an area exceeding 12 square inches.  An even 
higher rating is not warranted under any applicable rating 
criteria.

Accordingly, a 10 percent rating is assigned for the service-
connected residual scar of a pilonidal cystectomy under 
Diagnostic Code 7804.   




	(CONTINUED ON NEXT PAGE)





ORDER

An increased 10 percent rating is granted for residuals of a 
pilonidal cystectomy.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


